Citation Nr: 0508138	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating for residuals of 
prostate cancer, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted an increased initial 
disability rating from zero percent to 20 percent disabling 
for the veteran's service-connected residuals of prostate 
cancer.  The veteran filed a timely appeal to the initial 
disability rating assigned by the RO.

The Board notes that in May 2003, following the receipt of 
the report of an April 2003 a VA examination, the RO issued a 
rating decision which increased the disability evaluation for 
the veteran's service-connected residuals of prostate cancer 
from 20 percent to 40 percent disabling, effective back to 
the September 2001 date of the veteran's claim for service 
connection for this disorder.  The Board notes that in a 
claim for an increased rating, "the claimant will generally 
be presumed to be seeking the maximum available benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 40 
percent rating for his residuals of prostate cancer.  
Further, there is no written withdrawal of this issue under 
38 C.F.R. § 20.204 (2004).  Therefore, the issue of an 
increased initial disability rating for residuals of prostate 
cancer remains in appellate status.

When this matter was previously before the Board in June 2004 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.

The Board notes that in recent undated correspondence from 
the veteran to VA, he stated that "I cannot work, due to the 
fact, I must use the restroom too regularly," and that his 
co-workers were upset because he was not doing his fair share 
of the work as a result.  The Board finds that a liberal 
reading of this statement reasonably raises the issue of the 
veteran's entitlement to a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities.  As this issue has not been developed or 
certified for appellate review, it is hereby referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's residuals of prostate cancer causes the veteran 
to awaken approximately five times per night to void, but 
does not require the wearing of absorbent materials which 
must be changed more than 4 times per day.


CONCLUSION OF LAW

The schedular criteria for an initial disability evaluation 
in excess of 40 percent for residuals of prostate cancer have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.118b, 
Diagnostic Codes 7527, 7528 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in September 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 
 
The increased initial disability rating issue on appeal was 
first raised in a notice of disagreement submitted in 
response to the VA's notice of its decision on a claim.  
Under 38 U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case the increased 
rating issue on appeal did not stem from an application for 
benefits, but rather stemmed from a notice of disagreement to 
the initial disability rating assigned by a VA rating 
decision.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the January 2003 statement of the case 
(SOC), as well as letters sent to the veteran, informed him 
of the information and evidence needed to substantiate his 
increased initial disability rating claim.  The SOC informed 
the veteran of the regulation governing increased ratings.  
Furthermore, all the pertinent evidence is already of record.  
In light of the above, further development in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an increased initial 
disability rating.  On the contrary, in June 2004 the Board 
issued a remand in this case precisely for the purpose of 
identifying and obtaining all such outstanding evidence, and 
it appears that all evidence identified by the veteran is now 
of record.  As such, the Board finds the VA's duty to assist 
in this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As noted above, this is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the initial rating award dated in October 2002.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Evidence relevant to the severity of the veteran's residuals 
of prostate cancer includes the report of a VA examination in 
September 2002.  At that time, the veteran's history of 
prostate cancer in 1998 was noted, as well as the radiation 
and I-125 seed implantation at that time.  The veteran 
reported that following the seed implantation, his prostatic 
specific antigen (PSA) level gradually decreased.  Current 
complaints included urinary frequency requiring the use of a 
bathroom every one to two hours.  He denied any dysuria, but 
did report approximately one incident of incontinence per 
week when he was unable to reach the bathroom in time to 
urinate.  He reported that he did not wear Depends or any 
other type of protective undergarment.  He also complained of 
decreased libido and inability to achieve an erection.

Physical examination revealed a normal phallus and testicles.  
Diagnostic testing revealed PSA to be very low, while 
testosterone and prolactin levels were normal.    The 
examiner rendered a diagnosis of adenocarcinoma of the 
prostate in 1998, treated with radiation and I-125 seed 
implantation with residuals of frequency, urgency, and 
erectile dysfunction.   The examiner noted that the frequency 
and urgency appeared to affect the veteran's job performance 
as he had to use the restroom quite frequently.

The veteran again underwent a VA examination in April 2003, 
at which time the examiner noted that he had reviewed the 
veteran's entire claims file in conjunction with his 
examination.  The veteran's history of prostate cancer in 
1998, with radiation therapy and seed implantation at that 
time, with good results, was again noted.  The veteran 
complained of current residuals including a great deal of 
urinary frequency, stating that he needed to get up 
approximately 5 times per night to urinate.  He also stated 
that he needed to get up approximately every 1 1/2 hours during 
the day to urinate.  He reported occasional leakage, and 
stated that he occasionally had difficulty making it to the 
bathroom in time and had occasional incontinence as a result.  
He again reported problems achieving an erection.  

On physical examination, the veteran's genital appeared 
normal, and there was no deformity.  There was no evidence of 
any urine leakage, and no evidence of any staining of the 
undergarments.  The veteran denied using any pads or 
undergarments for urine leakage.  The examiner rendered a 
diagnosis of adenocarcinoma of the prostate, currently in 
remission secondary to irradiation.  The examiner stated that 
current residuals included frequency and occasional leakage 
of urine.  The Board notes that a handwritten addendum to 
this report indicated that the veteran's PSA was found to be 
within normal limits.

Other relevant evidence includes private treatment notes from 
various sources dated from 1998 to 2003.  Of particular note 
are treatment records from Dr. H. S.  In July 2001, the 
veteran reportedly had minimal frequency and minimal 
straining on urination.  It was noted that he was "mostly 
satisfied" with his voiding capability at that time.  In May 
2002, the veteran was reported to have some intermittency and 
minimal urgency, and to be "very pleased" with his voiding 
capability at that time.  In January 2003 he had some slowing 
of his stream and some intermittency.  His biggest urinary 
problems were some mild frequency and urgency.  Most 
recently, in August 2003 the veteran was reportedly satisfied 
with his voiding capability, and he denied any significant 
voiding symptoms.  He also reported some leakage when he did 
heavy lifting at work.

The veteran has also submitted a urinary frequency log, 
tracking the frequency of urination from April 12, 2003 to 
April 23, 2003 and from January 22, 2004 to February 7, 2004.  
These records show approximately 10 to 12 instances of 
voiding per day throughout these periods, or approximately 
once per every two hours.  Instances of voiding during night-
time hours varied from as little as twice per night to as 
much as 5 times per night during these periods.

The veteran's residuals of prostate cancer have been 
evaluated as 40 percent disabling under the provisions of 
38 C.F.R. § 4.115b, Diagnostic Codes 7528-7527.  Pursuant to 
the provisions of Diagnostic Code 7528, a 100 percent 
evaluation is warranted for malignant neoplasms of the 
genitourinary system. A note to this code section states that 
if there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant. 
38 C.F.R. § 4.115b, Diagnostic Code 7528, including note 
(2004).

Pursuant to the provisions of Diagnostic Code 7527, 
postoperative residuals of the prostate gland are evaluated 
under either voiding dysfunction, renal dysfunction, or 
urinary tract infection, whichever is predominant. 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2004).

Applying these regulations, and considering the evidence of 
record, the RO concluded that the veteran's predominant 
residual disability from the treatment for prostate cancer 
was urine leakage and rated the disability under the criteria 
outlined for voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding. 
Under the subcategory of voiding dysfunction, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence which requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed two to four times per day warrants a 40 
percent rating.  When the wearing of absorbent materials 
which must be changed more than four times per day is 
required, a 60 percent rating is warranted.  A 60 percent 
rating is the maximum rating available under voiding 
dysfunction.  38 C.F.R. § 4.115a (2004).  The Board observes 
that neither the subcategory of urinary frequency, under 
which the RO has most recently rated the veteran's disorder, 
nor the subcategory of obstructed voiding provides for a 
rating in excess of the 40 percent rating already in effect.

A review of the medical evidence shows that there have been 
no reports of recurrence or metastasis of the veteran's 
prostate cancer subsequent to treatment for this disorder in 
1998.  The veteran did not file a claim for service 
connection for prostate cancer until September 2001, several 
years after he completed radiation therapy.  Therefore, the 
RO properly determined that the veteran was not entitled to a 
100 percent rating pursuant to Diagnostic Code 7528 at any 
time during the rating period.  His postoperative residuals 
of prostate cancer have been evaluated under the criteria for 
voiding dysfunction in accordance with Diagnostic Codes 7527 
and 7528.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostate cancer are 
appropriately evaluated as 40 percent disabling on the basis 
of urinary frequency, as defined by 38 C.F.R. § 4.115a, 
supra.  Per the veteran's detailed urinary frequency log, 
which the Board finds credible, he must awaken as much as 5 
times per night to void.  A frequency of 5 times per night 
was also recorded at the time of the veteran's most recent VA 
examination in April 2003.  As such, he meets the criteria 
for a 40 percent rating based upon urinary frequency.  
However, as a 40 percent rating is the maximum rating allowed 
under the subcategory of urinary frequency (as well as the 
subcategory of obstructed voiding), a higher rating under 
this subcategory is not available.

Therefore, the Board has considered whether the veteran is 
entitled to a higher 60 percent rating based on urine 
leakage, which is the only subcategory of voiding dysfunction 
which allows for a rating in excess of the 40 percent 
currently in effect.  The Board observes that this rating 
requires continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence, as 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  At his most 
recent VA examination in April 2003, the veteran stated that 
he had only "occasional leakage," and "occasional 
incontinence" when he could not reach the bathroom in time 
to urinate or when lifting heavy objects at work.  He 
specifically denied the use of any absorbent pads to absorb 
leakage.  Occasional leakage was also noted in private 
treatment notes.  There is no evidence that he requires the 
use of an appliance.  Furthermore, while the veteran has 
recently stated that he started wearing Depends, there is no 
evidence showing that these absorbent materials must be 
changed more than 4 times per day, as is contemplated for a 
60 percent rating based on urine leakage.  Accordingly, the 
Board finds that the veteran has not met the criteria 
required for a 60 percent rating.

The Board notes that the veteran has asserted at the time of 
examinations that he cannot maintain an erection, and that 
this is a residual of his prostate cancer which should be 
taken into account as well.  In this regard, the Board 
observes that a review of the October 2002 rating decision 
shows that the RO also granted service connection for 
impotence as a residual of the prostate cancer, and assigned 
a noncompensable rating.

The disability is rated by analogy, to "penis, deformity, 
with loss of erectile power."  See 38 C.F.R. §§ 4.20, 
4.115b, Diagnostic Code 7522 (2004).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria.  Both must be present to warrant compensation at 
the sole authorized level.  Where the criteria for a 
compensable rating under a diagnostic code are not met, a 
zero percent rating is awarded.  38 C.F.R. § 3.31 (2004).  
This two-criterion code is not one of those with numerous 
criteria of which not all would be expected to exist in a 
single individual at any one time.  See 38 C.F.R. § 4.21 
(2004).

While the evidence shows that the veteran has met one of the 
criteria for a 20 percent evaluation, i.e., loss of erectile 
power, he has not met the other.  The medical evidence cited 
above does not indicate that the veteran has a deformity of 
his penis, and upon VA examinations in September 2002 and 
April 2003, the phallus and testicles were noted to be 
normal, with no deformity.  Therefore, the Board finds that a 
compensable rating for impotence is not warranted.

It is noteworthy that there is not a separate diagnostic code 
under the rating schedule for impotence (except as impotence 
may be associated directly to a deformity of the penis, as 
described).  However, the veteran has also been granted 
entitlement to special monthly compensation based on the loss 
of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 
C.F.R. § 3.350(a) (2004).  This represents the statutory 
amount payable for loss of use of a creative organ, and 
further compensation may not be awarded.  See 38 C.F.R. § 
4.41 (2004). 



ORDER

A higher initial rating for residuals of prostate cancer, 
currently evaluated as 40 percent disabling, is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


